DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to communication filed on 09/14/2020.  Claims 1-25 were previously pending.  Applicant filed a preliminary amendment on 12/28/2020.  Applicant cancels claims 1-25 and adds new claims 26-43.  Claims 26-43 are currently pending.

Priority
This application discloses and claims subject matter disclosed in prior application no 16/126480 now US Patent 10778787 filed 09/10/2018, which is a continuation of application 15/142706 now abandoned filed 04/29/2016, which is a continuation of application no 14/517066 now US Patent 9330400 filed 10/17/2014, which is a continuation of application 11/864319 now U.S. Patent 8868740 filed 09/28/2007, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Information Disclosure Statement


Terminal Disclaimer
The eTerminal disclaimer filed by Applicant on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10778787, 9330400 and 8868740 has been reviewed and is accepted.  The eTerminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims presented today when taken in its entirety are found to be not obvious.  Claims 26-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/
October 22, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456